DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner's consideration of the IDS is limited to a cursory review of the cited references due to the high number of references listed and the breadth of topics covered by the references. If Applicant is aware of particular references or particular portions of the cited references that are particularly pertinent to the claims, Applicant is invited to highlight those references/portions for more thorough consideration by Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "a locating system" in claims 1, 13, and 20 and "a turf aeration system" in claims 1, 13, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 each recite "the locating system includes GPS technology." The term "GPS technology" renders the claim indefinite because the metes and bounds of the term (i.e. what structure is being covered) cannot be ascertained from the claims (nor the specification). Thus, claims 2 and 13 are rejected under 35 U.S.C. 112(b), and claims 3, 4, and 14-19 are rejected because of their dependency on claims 2 and 13.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kah et al. (US 2015/0309496) in view of Keane et al. (US 2010/0314142)

Regarding claim 1, Kah discloses a turf maintenance machine comprising:
a moveable platform configured to move the turf maintenance machine within an area to be maintained (see paras. 0162, 0163, 0164), wherein the area to be maintained includes a plurality of below-grade irrigation objects (see paras. 0094, 0149, 0167, 0176; wherein the irrigation objects of Kah are capable of being considered "smart" as part of a system that performs some independent action; further, the device of Kah is capable of being used in an area with below-grade smart irrigation objects);
a locating system configured to determine if the turf maintenance machine is proximate one of the plurality of below-grade irrigation objects (see paras. 0093, 0094, 0124, 0149, 0167, 0178); and
a turf system configured to act upon (i.e. maintain) turf within the area to be maintained (see paras. 0007, 0008, 0167, 0178).

Kah does not explicitly disclose an aerator. Keane teaches a turf maintenance machine comprising a moveable platform (including 2) and a turf aeration system (including 4) configured to aerate turf within an area to be maintained.
Kah and Keane are analogous because they both teach landscape maintenance machines and means for effective or desired use thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Kah with the aeration means as taught by Keane in order to maintain quality turf. (See Keane, para. 0003.)

Regarding claim 2, Kah discloses the locating system including GPS technology to locate the turf maintenance machine within the area to be maintained via GPS coordinates (see paras. 0091, 0092, 0093, 0149, 0167).

Regarding claim 3, Kah discloses the locating system capable of defining the location of each of the plurality of below-grade irrigation objects within the area to be maintained (see paras. 0094-0101).

Regarding claim 4, Kah discloses the locating system capable of defining the location of each of the plurality of below-grade irrigation objects within the area to be maintained via GPS coordinates (see paras. 0091-0101, 0149, 0167).

Regarding claim 5, Kah discloses the locating system including a map that is capable of defining the location of each of the plurality of below-grade irrigation objects within the area to be maintained (see paras. 0091-0101, 0149, 0167).

Regarding claim 6, Kah discloses the locating system being configured to allow an operator of the turf maintenance machine to define the location of additional below-grade irrigation objects within the area to be maintained (see paras. 0092-0095, 0124, 0149, 0150, 0151).

Regarding claim 7, Kah discloses the turf system being configured to automatically suspend turf maintenance in response to the turf maintenance machine being proximate one of the plurality of below-grade irrigation objects (see paras. 0124, 0164, 0167, 0178, 0179).

Regarding claim 8, Kah discloses the turf maintenance machine of claim 7 wherein the turf maintenance machine is configured to automatically respond to the turf maintenance machine being proximate one of the plurality of below-grade irrigation objects (see paras. 0124, 0164, 0167, 0178, 0179). Kah does not explicitly disclose automatically raising at least a portion of the turf system. Keane teaches a turf maintenance machine being configured to automatically raise (via 24) at least a portion of a turf aeration system (including 4) in response to sensing means (see para. 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the automatic raising means as taught by Keane in order to automate and overcome the difficult task of adjusting the machine height while driving. (See Keane, paras. 0007-0009.)

Regarding claim 9, Kah discloses the turf maintenance machine being configured to automatically disable at least a portion of the turf system in response to the turf maintenance machine being proximate one of the plurality of below-grade irrigation objects (see paras. 0124, 0164, 0167, 0178, 0179).

Regarding claim 10, Kah discloses the turf maintenance machine being configured to provide a visual and/or audible notification to an operator of the turf maintenance machine in response to the turf maintenance machine being proximate one of the plurality of below-grade irrigation objects (see paras. 0064, 0124, 0167, 0178).

Regarding claim 11, Kah discloses the turf maintenance machine of claim 10 wherein the turf maintenance machine is configured to provide a visual and/or audible notification (see paras. 0064, 0124, 0167, 0178). Kah does not explicitly disclose manually raising at least a portion of the turf system. Keane teaches a turf maintenance machine being configured to allow the operator to manually raise at least a portion of a turf aeration system as desired (see paras. 0007, 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the manual raising means as taught by Keane in order to allow the device to be raised off the ground for transportation. (See Keane, para. 0047.)

Regarding claim 12, Kah discloses the turf maintenance machine being configured to allow the operator to manually disable at least a portion of the turf system (see paras. 0124, 0164, 0167, 0178, 0179) in response to the visual and/or audible notification (see paras. 0064, 0124, 0167, 0178).

Regarding claim 13, Kah discloses a turf maintenance machine comprising:
a moveable platform configured to move the turf maintenance machine within an area to be maintained (see paras. 0162, 0163, 0164), wherein the area to be maintained includes a plurality of below-grade irrigation objects (see paras. 0094, 0149, 0167, 0176; wherein the irrigation objects of Kah are capable of being considered "smart" as part of a system that performs some independent action; further, the device of Kah is capable of being used in an area with below-grade smart irrigation objects);
a locating system configured to determine if the turf maintenance machine is proximate one of the plurality of below-grade irrigation objects (see paras. 0093, 0094, 0124, 0149, 0167, 0178), wherein:
the locating system includes GPS technology to locate the turf maintenance machine within the area to be maintained via GPS coordinates (see paras. 0091, 0092, 0093, 0149, 0167), and
the locating system defines the location of each of the plurality of below-grade irrigation objects within the area to be maintained via GPS coordinates (see paras. 0091-0101, 0149, 0167); and
a turf system configured to act upon (i.e. maintain) turf within the area to be maintained (see paras. 0007, 0008, 0167, 0178).

Kah does not explicitly disclose an aerator. Keane teaches a turf maintenance machine comprising a moveable platform (including 2) and a turf aeration system (including 4) configured to aerate turf within an area to be maintained.
Kah and Keane are analogous because they both teach landscape maintenance machines and means for effective or desired use thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Kah with the aeration means as taught by Keane in order to maintain quality turf. (See Keane, para. 0003.)

Regarding claim 14, Kah discloses the turf system being configured to automatically suspend turf maintenance in response to the turf maintenance machine being proximate one of the plurality of below-grade irrigation objects (see paras. 0124, 0164, 0167, 0178, 0179).

Regarding claim 15, Kah discloses the turf maintenance machine of claim 14 wherein the turf maintenance machine is configured to automatically respond to the turf maintenance machine being proximate one of the plurality of below-grade irrigation objects (see paras. 0124, 0164, 0167, 0178, 0179). Kah does not explicitly disclose automatically raising at least a portion of the turf system. Keane teaches a turf maintenance machine being configured to automatically raise (via 24) at least a portion of a turf aeration system (including 4) in response to sensing means (see para. 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the automatic raising means as taught by Keane in order to automate and overcome the difficult task of adjusting the machine height while driving. (See Keane, paras. 0007-0009.).

Regarding claim 16, Kah discloses the turf maintenance machine being configured to automatically disable at least a portion of the turf system in response to the turf maintenance machine being proximate one of the plurality of below-grade irrigation objects (see paras. 0124, 0164, 0167, 0178, 0179).

Regarding claim 17, Kah discloses the turf maintenance machine being configured to provide a visual and/or audible notification to an operator of the turf maintenance machine in response to the turf maintenance machine being proximate one of the plurality of below-grade irrigation objects (see paras. 0064, 0124, 0167, 0178).

Regarding claim 18, Kah discloses the turf maintenance machine of claim 17 wherein the turf maintenance machine is configured to provide a visual and/or audible notification (see paras. 0064, 0124, 0167, 0178). Kah does not explicitly disclose manually raising at least a portion of the turf system. Keane teaches a turf maintenance machine being configured to allow the operator to manually raise at least a portion of a turf aeration system as desired (see paras. 0007, 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the manual raising means as taught by Keane in order to allow the device to be raised off the ground for transportation. (See Keane, para. 0047.)

Regarding claim 19, Kah discloses the turf maintenance machine being configured to allow the operator to manually disable at least a portion of the turf system in response to the visual and/or audible notification (see paras. 0124, 0164, 0167, 0178, 0179).

Regarding claim 20, Kah discloses a turf maintenance machine comprising:
a moveable platform configured to move the turf maintenance machine within an area to be maintained (see paras. 0162, 0163, 0164), wherein the area to be maintained includes a plurality of below-grade irrigation objects (see paras. 0094, 0149, 0167, 0176; wherein the irrigation objects of Kah are capable of being considered "smart" as part of a system that performs some independent action; further, the device of Kah is capable of being used in an area with below-grade smart irrigation objects);
a locating system configured to determine if the turf maintenance machine is proximate one of the plurality of below-grade irrigation objects (see paras. 0093, 0094, 0124, 0149, 0167, 0178), wherein:
the locating system includes a map that defines the location of each of the plurality of below-grade irrigation objects within the area to be maintained (see paras. 0091-0101, 0149, 0167), and
the locating system is configured to allow an operator of the turf maintenance machine to define the location of additional below-grade irrigation objects within the area to be maintained (see paras. 0092-0095, 0124, 0149, 0150, 0151); and
a turf system configured to act upon (i.e. maintain) turf within the area to be maintained (see paras. 0007, 0008, 0167, 0178).

Regarding claim 21, Kah discloses the turf system being configured to automatically suspend turf maintenance in response to the turf maintenance machine being proximate one of the plurality of below-grade irrigation objects (see paras. 0124, 0164, 0167, 0178, 0179).

Regarding claim 22, Kah discloses the turf maintenance machine being configured to provide a visual and/or audible notification to an operator of the turf maintenance machine in response to the turf maintenance machine being proximate one of the plurality of below-grade irrigation objects (see paras. 0064, 0124, 0167, 0178).


Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/9/20/22